DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-22 are pending and have been examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-9 and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pogen (US 10,493,468 B2) hereinafter Pogen and Eddington et al. (US 7,637,91 B2) hereinafter Eddington.
Claim 1:
Pogen discloses a crankcase ventilation system, comprising: a housing defining an internal volume structured to receive a rotating air/oil separator element, [Figs. 1, Items 1, 2, 6] the housing having a housing inlet structured to receive a fluid and a housing outlet defined tangentially in a sidewall of the housing, the housing outlet structured to allow fluid to exit the housing; [Figs. 1, Items 15, 20] an outlet conduit 
Pogen doesn’t explicitly disclose a swirl breaking structure positioned in at least one of an outlet conduit inlet and the outlet conduit second portion, the swirl breaking structure configured to disrupt swirling flow of the fluid into the outlet conduit so as to reduce a pressure drop experienced by the fluid as the fluid flows from the housing into the outlet conduit.
However, Eddington does disclose a swirl breaking structure positioned in at least one of an outlet conduit inlet and the outlet conduit second portion, the swirl breaking structure configured to disrupt swirling flow of the fluid into the outlet conduit so as to reduce a pressure drop experienced by the fluid as the fluid flows from the housing into the outlet conduit [Figs. 1, 3, 4; Items 20, 30].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Pogen with the disclosure of Eddington to reduce pressure drop in the outlet conduit.
Claim 2:
Pogen and Eddington, as shown in the rejection above, disclose all the limitations of claim 1.
Pogen doesn’t explicitly disclose wherein the swirl breaking structure comprises a baffle positioned in the outlet conduit second portion, the baffle comprising a vertical plate positioned in the outlet conduit second portion.

Claim 3:
Pogen and Eddington, as shown in the rejection above, disclose all the limitations of claim 1.
Pogen doesn’t explicitly disclose wherein the baffle extends in a first direction from a first end of the outlet conduit second portion proximate to the outlet conduit first portion along an outlet conduit second portion longitudinal axis towards an outlet conduit outlet so as to define a baffle height, the baffle height being less than or equal to a height of the outlet conduit second portion.
However, Eddington does disclose wherein the baffle extends in a first direction from a first end of the outlet conduit second portion proximate to the outlet conduit first portion along an outlet conduit second portion longitudinal axis towards an outlet conduit outlet so as to define a baffle height, the baffle height being less than or equal to a height of the outlet conduit second portion. [Col. 4, Lines 19-56; Figs. 6; Items 230, 330, 430]
Claim 4:
Pogen and Eddington, as shown in the rejection above, disclose all the limitations of claim 1.
Pogen doesn’t explicitly disclose wherein the baffle extends in a second direction from a backwall of the outlet conduit second portion towards the outlet conduit inlet so 
However, Eddington does disclose wherein the baffle extends in a second direction from a backwall of the outlet conduit second portion towards the outlet conduit inlet so as to define a baffle length, the baffle length being less than or equal to a width of the outlet conduit second portion. [Col. 4, Lines 19-56; Figs. 6; Items 230, 330, 430]
Claim 5:
Pogen and Eddington, as shown in the rejection above, disclose all the limitations of claim 1.
Pogen doesn’t explicitly disclose wherein the baffle extends from a backwall of the outlet conduit second portion at an angle with respect to a flow axis of the fluid entering the outlet conduit first portion towards the outlet conduit inlet.
However, Eddington does disclose wherein the baffle extends from a backwall of the outlet conduit second portion at an angle with respect to a flow axis of the fluid entering the outlet conduit first portion towards the outlet conduit inlet. [Figs. 1, 3, 4; Items 20, 30]
Claim 6:
Pogen and Eddington, as shown in the rejection above, disclose all the limitations of claim 1.
Pogen doesn’t explicitly disclose wherein the baffle comprises a baffle edge facing a first end of the outlet conduit second portion proximate to the outlet conduit first portion, the baffle edge inclined at angle with respect to a flow axis of the fluid entering the outlet conduit inlet.

Claim 7:
Pogen and Eddington, as shown in the rejection above, disclose all the limitations of claim 1.
Pogen doesn’t explicitly disclose wherein the baffle comprises a baffle edge facing the outlet conduit inlet, the baffle edge defining a curvature towards the outlet conduit inlet.
However, Eddington does disclose wherein the baffle comprises a baffle edge facing the outlet conduit inlet, the baffle edge defining a curvature towards the outlet conduit inlet. [Fig. 4b, Item 30]
Claim 8:
Pogen and Eddington, as shown in the rejection above, disclose all the limitations of claim 1.
Pogen and Eddington disclose all of the claimed features except for a slit dividing the battle. This is considered by the examiner to be a change in the shape of the support structure since modifying Pogen and Eddington to meet the claimed limitations would require nothing more than changing the shape of the baffle to include a slit. It has been held that absent persuasive evidence that the particular configuration of the claimed structure was significant, a change in shape is a matter of choice which a person of ordinary skill in the art would have found obvious, see MPEP 2144.04 IV A. 
Claim 9:
Pogen and Eddington, as shown in the rejection above, disclose all the limitations of claim 1.
Pogen doesn’t explicitly disclose wherein the swirl breaking structure comprises a baffle positioned in the outlet conduit second portion, the baffle comprising a wedge extending from a backwall of the outlet conduit second portion towards the outlet conduit inlet, the wedge having one or more curved surfaces.
However, Eddington does disclose wherein the swirl breaking structure comprises a baffle positioned in the outlet conduit second portion, the baffle comprising a wedge extending from a backwall of the outlet conduit second portion towards the outlet conduit inlet, the wedge having one or more curved surfaces. [Fig. 4b, Item 30; Fig. 6c, Item 30]
Claim 12:
Pogen discloses an outlet conduit for a housing of a rotating air/oil separator element, [Figs. 1, Items 1, 2, 6] the outlet conduit comprising: an outlet conduit first portion having an outlet conduit inlet configured to be fluidly coupled to a housing outlet defined tangentially in a sidewall of the housing such that the outlet conduit first portion 
Pogen doesn’t explicitly disclose a swirl breaking structure positioned in at least one of the outlet conduit inlet and the outlet conduit second portion, the swirl breaking structure configured to disrupt swirling flow of the fluid into the outlet conduit so as to reduce a pressure drop experienced by the fluid as the fluid flows from the housing into the outlet conduit.
However, Eddington does disclose a swirl breaking structure positioned in at least one of the outlet conduit inlet and the outlet conduit second portion, the swirl breaking structure configured to disrupt swirling flow of the fluid into the outlet conduit so as to reduce a pressure drop experienced by the fluid as the fluid flows from the housing into the outlet conduit. [Figs. 1, 3, 4; Items 20, 30]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Pogen with the disclosure of Eddington to reduce pressure drop in the outlet conduit.
Claim 13:
Pogen and Eddington, as shown in the rejection above, disclose all the limitations of claim 12.
Pogen doesn’t explicitly disclose wherein the swirl breaking structure comprises a baffle positioned in the outlet conduit second portion, the baffle comprising a vertical plate positioned in the outlet conduit second portion.

Claim 14:
Pogen and Eddington, as shown in the rejection above, disclose all the limitations of claim 12.
Pogen doesn’t explicitly disclose wherein the baffle extends in a first direction from a first end of the outlet conduit second portion proximate to the outlet conduit first portion along an outlet conduit second portion longitudinal axis towards an outlet conduit outlet so as to define a baffle height, the baffle height being less than or equal to a height of the outlet conduit second portion.
However, Eddington does disclose wherein the baffle extends in a first direction from a first end of the outlet conduit second portion proximate to the outlet conduit first portion along an outlet conduit second portion longitudinal axis towards an outlet conduit outlet so as to define a baffle height, the baffle height being less than or equal to a height of the outlet conduit second portion. [Col. 4, Lines 19-56; Figs. 6; Items 230, 330, 430]
Claim 15:
Pogen and Eddington, as shown in the rejection above, disclose all the limitations of claim 12.
Pogen doesn’t explicitly disclose wherein the baffle extends in a second direction from a backwall of the outlet conduit second portion towards the outlet conduit inlet so 
However, Eddington does disclose wherein the baffle extends in a second direction from a backwall of the outlet conduit second portion towards the outlet conduit inlet so as to define a baffle length, the baffle length being less than or equal to a width of the outlet conduit second portion. [Col. 4, Lines 19-56; Figs. 6; Items 230, 330, 430]
Claim 16:
Pogen and Eddington, as shown in the rejection above, disclose all the limitations of claim 12.
Pogen doesn’t explicitly disclose wherein the baffle extends from a backwall of the outlet conduit second portion at an angle with respect to a flow axis of the fluid entering the outlet conduit first portion towards the outlet conduit inlet.
However, Eddington does disclose wherein the baffle extends from a backwall of the outlet conduit second portion at an angle with respect to a flow axis of the fluid entering the outlet conduit first portion towards the outlet conduit inlet. [Figs. 1, 3, 4; Items 20, 30]
Claim 17:
Pogen and Eddington, as shown in the rejection above, disclose all the limitations of claim 12.
Pogen doesn’t explicitly disclose wherein the baffle comprises a baffle edge facing a first end of the outlet conduit second portion proximate to the outlet conduit first portion, the baffle edge inclined at angle with respect to a flow axis of the fluid entering the outlet conduit inlet.

Claim 18:
Pogen and Eddington, as shown in the rejection above, disclose all the limitations of claim 12.
Pogen doesn’t explicitly disclose wherein the baffle comprises a baffle edge facing the outlet conduit inlet, the baffle edge defining a curvature towards the outlet conduit inlet.
However, Eddington does disclose wherein the baffle comprises a baffle edge facing the outlet conduit inlet, the baffle edge defining a curvature towards the outlet conduit inlet. [Fig. 4b, Item 30]
Claim 19:
Pogen and Eddington, as shown in the rejection above, disclose all the limitations of claim 12.
Pogen and Eddington disclose all of the claimed features except for a slit dividing the battle. This is considered by the examiner to be a change in the shape of the support structure since modifying Pogen and Eddington to meet the claimed limitations would require nothing more than changing the shape of the baffle to include a slit. It has been held that absent persuasive evidence that the particular configuration of the claimed structure was significant, a change in shape is a matter of choice which a person of ordinary skill in the art would have found obvious, see MPEP 2144.04 IV A. 
Claim 20:
Pogen and Eddington, as shown in the rejection above, disclose all the limitations of claim 12.
Pogen doesn’t explicitly disclose wherein the swirl breaking structure comprises a baffle positioned in the outlet conduit second portion, the baffle comprising a wedge extending from a backwall of the outlet conduit second portion towards the outlet conduit inlet, the wedge having one or more curved surfaces.
However, Eddington does disclose wherein the swirl breaking structure comprises a baffle positioned in the outlet conduit second portion, the baffle comprising a wedge extending from a backwall of the outlet conduit second portion towards the outlet conduit inlet, the wedge having one or more curved surfaces. [Fig. 4b, Item 30; Fig. 6c, Item 30]

Claims 10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Pogen and Eddington as applied to claims 1 and 12 above, and further in view of Wu Qibin et al. (IDS: CN102195061A) hereinafter Wu.
Claim 10:

	Pogen doesn’t explicitly disclose wherein the swirl breaking structure comprises a mesh or a grid positioned at the outlet conduit inlet.
	However, Wu does disclose wherein the swirl breaking structure comprises a mesh or a grid positioned at the outlet conduit inlet. [Para. 0058; Figs. 3-4, Items 20, 20b, 21, 31]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Pogen and Eddington with Wu to reduce pressure drop in by breaking down the vortex in a conduit.
Claim 21:
Pogen and Eddington, as shown in the rejection above, disclose all the limitations of claim 12.
	Pogen doesn’t explicitly disclose wherein the swirl breaking structure comprises a mesh or a grid positioned at the outlet conduit inlet.
	However, Wu does disclose wherein the swirl breaking structure comprises a mesh or a grid positioned at the outlet conduit inlet. [Para. 0058; Figs. 3-4, Items 20, 20b, 21, 31]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Pogen and Eddington with Wu to reduce pressure drop in by breaking down the vortex in a conduit.

Claims 11 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pogen and Eddington as applied to claims 1 and 12 above, and further in view of Krul et al. (US 6,033,450) hereinafter Krul.
Claim 11:
Pogen and Eddington, as shown in the rejection above, disclose all the limitations of claim 12.
Pogen doesn’t explicitly disclose wherein the swirl breaking structure comprises a plurality of plates positioned at the outlet conduit inlet such that axial ends of each of the plurality of plates are coupled to a rim of the outlet conduit inlet, the plurality of plates intersecting at midpoints thereof.
However, Krul does disclose wherein the swirl breaking structure comprises a plurality of plates positioned at the outlet conduit inlet such that axial ends of each of the plurality of plates are coupled to a rim of the outlet conduit inlet, the plurality of plates intersecting at midpoints thereof. [Figs. 8-9]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Pogen and Eddington with Krul to reduce pressure drop in by breaking down the vortex in a conduit.
Claim 22:
Pogen and Eddington, as shown in the rejection above, disclose all the limitations of claim 12.
	Pogen doesn’t explicitly disclose wherein the swirl breaking structure comprises a plurality of plates positioned at the outlet conduit inlet such that axial ends of each of the plurality of plates are coupled to a rim of the outlet conduit inlet, the plurality of plates intersecting at midpoints thereof.
However, Krul does disclose wherein the swirl breaking structure comprises a plurality of plates positioned at the outlet conduit inlet such that axial ends of each of the plurality of plates are coupled to a rim of the outlet conduit inlet, the plurality of plates intersecting at midpoints thereof. [Figs. 8-9]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Pogen and Eddington with Krul to reduce pressure drop in by breaking down the vortex in a conduit.

Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT P LIETHEN whose telephone number is (313)446-6596. The examiner can normally be reached Mon - Fri, 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURT PHILIP LIETHEN/Examiner, Art Unit 3747